DETAILED ACTION
Response to Amendment
The amendment filed on 03/02/21 has been entered. Claims 1-4, 6-7, 9-10, 21-31 remain pending in the application.

Claim Objections
Claim 1 is objected to because of the following informality:
"computer-implemented the method" should be "the computer-implemented method " [Claim 1, line 1].
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 2, 3, 22, 24, 25, 26, 27, 28, 29, 30, 31 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 2, 3, 22, 24, 25, 26, 27, 28, 29, 30, 31 recite the limitation "the production database" in lines 6/9/20/25, 3, 2/3, 2, 3, 1, 1, 6/7/9/12/13/19/27/30, 4/7/12, 2, 2/3, 2. There is insufficient antecedent basis for this limitation in the claims. That is, the claims recite both a production database that runs at a source virtual machine and a secondary copy of the production database at a destination virtual machine. Therefore, it is not clear if “the production database” refers to a 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 6-7, 9-10, 21, 23, 27-28, 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Iyer (US 2016/0004721) in view of Deshmukh (US 2017/0004047).
Regarding claim 1, Iyer discloses:
A computer-implemented method for maintaining a secondary copy of a database at a destination virtual machine using incremental changes, computer-implemented the method comprising: by a synchronization system comprising a data agent associated with a production database that runs at a source virtual machine at least by ([0007] “The present inventors devised systems and methods for block-level incremental replication of a local file system in a source volume/partition to a storage array…Enhanced data agents, media agents, and storage manager(s), including replication storage policies, operate in concert with the storage array to execute successive file-system-to-LUN block-level replication jobs to protect the data in the local file Primary data 112 according to some embodiments is production data or other “live” data generated by the operating system and/or applications 110 operating on a client computing device 102.” [0377] “Various components of the illustrated systems can be implemented in one or more virtual machines, rather than in dedicated computer hardware systems and/or computing devices. Likewise, the data repositories shown can represent physical and/or logical data storage, including, for example, storage area networks or other distributed storage systems.”) and the database that runs at a source virtual machine is primary storage device 104 which can be implemented within a virtual machine while the secondary copy of the database at a destination virtual machine is the secondary copies at the secondary storage device 108 which can also be implemented within a virtual machine and are shown in at least Fig. 1A; therefore, the data agent associated with the database that runs at a source virtual machine is data agent 142 which is associated with primary storage device 104, as shown in Fig. 1C, which can be implemented within a virtual machine, as aforementioned;
performing a full backup of the production database, wherein the full backup generates a backup copy of the production database at least by 
by the data agent, identifying, based on metadata associated with the backup copy, objects of the production database that have changed since a prior synchronization of the production database at the source virtual machine and a secondary copy of the production database at a destination virtual machine at least by ([0078] “a “primary copy” may be stored on the same fast-access storage device as the primary data itself, e.g., as a snapshot on storage device 104.”, [0079] “a disk array capable of performing hardware snapshots stores primary data 112 and creates and stores hardware snapshots of the primary data 112 as secondary copies 116, e.g., “primary copies.” Secondary copies 116 may be stored in relatively slow and/or low cost storage (e.g., magnetic tape). A secondary copy 116 may be stored in a backup or archive forma”, [0125]-[0126], [0128], [0159] “[0159] “In the case of a block-level backup, files are broken into constituent blocks, and changes are tracked at the block-level. Upon restore, the information management system 100 reassembles the pointer to that block changed to reflect the new location of that block. The snapshot mapping of file system data may also be updated to reflect the changed block(s) at that particular point in time.”) and the changes to blocks are identified based on pointers (metadata) which are updated and indexed, as described in [0138], when a block is changed within primary storage and copied to secondary storage before being overwritten; wherein data agents can be used to perform backup, migration, and data recovery as detailed in at least [0125]-[0126], [0128];
from the backup copy and using the data agent, restoring the identified changed objects according to a synchronization schedule provided in an information management policy associated with the production database, at least by ([0113] “The storage manager database 146 may maintain the information management policies 148 and associated data, although the information management policies 148 can be stored in any appropriate location. For instance, an information management policy 148 such as a storage policy restore operations or other information management operations” [0126] “ file system data agent, for example, may handle data files and/or other file system information. If a client computing device 102 has two or more types of data, a specialized data agent 142 may be used for each data type to copy, archive, migrate, and restore the client computing device 102 data.” [0128] “Each data agent 142 may be configured to access data and/or metadata stored in the primary storage device(s) 104 associated with the data agent 142 and process the data as appropriate. For example, during a secondary copy operation, the data agent 142 may arrange or assemble the data and metadata into one or more files having a certain format (e.g., a particular backup or archive format) before transferring the file(s) to a media agent 144 or other component. The file(s) may include a list of files or other metadata. Each data agent 142 can also assist in restoring data or metadata to primary storage devices 104 from a secondary copy 116. For instance, the data agent 142 may operate in conjunction with the storage manager 140 and one or more of the media agents 144 to restore data from secondary storage device(s) 108.” [0156] “a restore can be completed in some cases using only the full backup copy and the latest differential copy.”);
wherein the information management policy is a collection of setting or preferences for performing information management operations on one or more virtual machines or databases assigned to the information management policy at least by ([0116] “The jobs agent 156 in some information management policies 148 to determine when and how to initiate and control secondary copy and other information management operations, as will be discussed further.” [0217] “Another type of information management policy 148 is a scheduling policy, which specifies when and how often to perform operations. Scheduling parameters may specify with what frequency (e.g., hourly, weekly, daily, event-based, etc.) or under what triggering conditions secondary copy or other information management operations will take place. Scheduling policies in some cases are associated with particular components, such as particular logical groupings of data associated with a storage policy (e.g., a sub-client), client computing device 102, and the like. In one configuration, a separate scheduling policy is maintained for particular logical groupings of data on a client computing device 102. The scheduling policy specifies that those logical groupings are to be moved to secondary storage devices 108 every hour according to storage policies associated with the respective sub-clients.” [0221] “While the above types of information management policies 148 have been described as separate policies, one or more of these can be generally combined into a single information management policy 148. For instance, a storage policy may also include or otherwise be associated with one or more scheduling, audit, or 
schedules or other timing information, e.g., specifying when and/or how often to perform information management operations;
the type of copy 116 (e.g., type of secondary copy) and/or copy format (e.g., snapshot, backup, archive, HSM, etc.); a location or a class or quality of storage for storing secondary copies 116 (e.g., one or more particular secondary storage devices 108);”),
and wherein the information management policy also specifies a backup schedule for performing the full backup of the production database at least by ([0155] “A full backup (or “standard full backup”) in some embodiments is generally a complete image of the data to be protected.” [0244] “The exemplary storage policy 148A includes backup copy preferences (or rule set) 160, disaster recovery copy preferences rule set 162 …The backup copy rule set 160 further specifies that the backup operation will be written to the disk library 108A, and designates a particular media agent 144A to convey the data to the disk library 108A. Finally, the backup copy rule set 160 specifies that backup copies created according to the rule set 160 are scheduled to be generated on an hourly basis and to be retained for 30 days. In some other embodiments, scheduling information is not included in the storage policy 148A, and is instead specified by a separate scheduling policy.”);
implementing an incremental change to the secondary copy of the production database at the destination virtual machine by replicating the restored objects, via block-level data replication, to the secondary copy of the production database at the destination virtual machine at least by ([0007] “The present inventors devised systems and methods for block-level incremental replication of a local file system in a source volume/partition to a storage array—replicated as a single logical unit number (LUN) with a single volume/partition corresponding to the source. From the perspective of the storage array, non-native data (e.g., data in a local file system residing in locally-attached storage) may be backed up to a LUN that is native to the storage array and thus available for any number of subsequent LUN-based operations. Enhanced data agents, media agents, and storage manager(s), including replication storage policies, operate in concert with the storage array to execute successive file-system-to-LUN block-level replication jobs to protect the data in the local file system” [0009] “According to the illustrative embodiment, the data transfers in the file-system-to-LUN replication job(s) are block-level data transfers, rather than being managed as individual file transfers. By replicating local file system data as a LUN, the illustrative system thus integrates the replicated file system data with other available LUN-based operations involving the storage array, such as back up to a secondary disk and/or to tape, mount LUN to another client computer, etc” [0344] “At step (ii), data agent 342-1 processes software snapshot 413, as described earlier, to prepare the data for transport to another storage device in a format consistent with LUN storage, in an operation that may comprise developing key metadata about the underlying file system, such as the type of file system, the size of the volume that it occupies, 
Iyer fails to explicitly disclose “wherein performing the full backup includes backing up a catalog of objects that have changed within the … database, and wherein the catalog is managed by the … database at the source virtual machine”
However, Deshmukh teaches following limitations, wherein performing the full backup includes backing up a catalog of objects that have changed within the… database at least by ([0054] “FIG. 6A is a flowchart that illustrates a process for determining which units of data to send to a media server for backup, according to one embodiment. The process begins at 605 by determining if a full backup should be started. If so, at 610, the process determines changed virtual machine data (e.g., by accessing changed block tracker 135). At 615, the process obtains the changed virtual machine data (e.g., from local storage 220 and/or hypervisor 120). At 620, the process obtains state file information, and at updating catalog 325.”) and the backing up a catalog of objects that have changed is the updating of the catalog during a full backup based on the changed data units (objects that have changed);
and wherein the catalog is managed by the… database at the source virtual machine at least by ([0047] “backup software 150 accesses a catalog and a state file (which can be stored on media server 165 or elsewhere), and generates backup metadata from the catalog and the state file”) and the changed block tracker is managed by the hypervisor of the virtual machine (source virtual machine) from which the catalog is updated via the accelerator module and the media server which interface the changed block tracker and the catalog on the master server as shown in at least Fig. 3.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Deshmukh into the teaching of Iyer because they similarly disclose backup and/or restore operations. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Iyer to further include the full backups of virtual machine databases as in Deshmukh to provide redundancy for virtual machine storage.
As per claim 2, claim 1 is incorporated, Iyer further discloses:
further comprising: before performing the full backup, performing synchronization between the production database and the secondary copy of the production database at the destination virtual machine at least by ([0173] “Another type of secondary copy operation is a replication operation. Some types of secondary copies 116 are used to periodically capture images of primary data 112 at particular points in time (e.g., backups, archives, and snapshots). However, it can also be useful for recovery purposes to protect primary data 112 in a more continuous fashion, by replicating the primary data 112 substantially as changes occur. In some cases a replication copy can be a mirror copy, for instance, where changes made to primary data 112 are mirrored or substantially immediately copied to another location (e.g., to secondary storage device(s) 108). By copying each write operation to the replication copy, two storage systems are kept synchronized or substantially synchronized so that they are virtually identical at approximately the same time.”, [0155]-[0158]) and [0155]-[0158] describe full backup operations;
As per claim 4, claim 1 is incorporated, Iyer further discloses:
further comprising: performing a first incremental backup after the performing of the full backup of the production database at the source virtual machine, wherein the first incremental backup generates a second backup copy of the database at the source virtual machine at least by ([0085] “Creating secondary copies can be a challenging task. For instance, there can be hundreds or thousands of client computing devices 102 continually generating large volumes of primary data 112 to be protected.” [0173] “Another type of secondary copy operation is a replication operation. Some types of secondary copies 116 are used to periodically capture images of primary data 112 at particular points in time (e.g., backups, archives, and snapshots). However, it can also be useful for recovery purposes to protect primary data 112 in a more continuous fashion, by replicating the primary data 112 substantially as changes occur. In some cases a replication copy can be a mirror copy, for instance, where changes made to primary data 112 are mirrored or substantially immediately copied to another location (e.g., to secondary storage device(s) 108). By copying each write operation to the replication copy, two storage systems are kept synchronized or substantially synchronized so that they are virtually identical at approximately the same time.”,) and synchronize, backup, restore, replicate operations are done continuously as the changes occur to the primary data;
by the data agent, identifying, based on metadata associated with the second backup copy, second objects of the production database at the source virtual machine that have changed since the full backup of the database at the source virtual machine at least by ([0078] “a “primary copy” may be stored on the same fast-access storage device as the primary data itself, e.g., as a snapshot on storage device 104.”, [0079] “a disk array capable of performing hardware snapshots stores primary data 112 and creates and stores hardware snapshots of the primary data 112 as secondary copies 116, e.g., “primary copies.” Secondary copies 116 may be stored in relatively slow and/or changes are tracked at the block-level. Upon restore, the information management system 100 reassembles the blocks into files in a transparent fashion”, [0138], [0170] “An initial snapshot may use only a small amount of disk space needed to record a mapping or other data structure representing or otherwise tracking the blocks that correspond to the current state of the file system…Furthermore, when files are modified, typically only the pointers which map to blocks are copied, not the blocks themselves. In some embodiments, for example in the case of “copy-on-write” snapshots, when a block changes in primary storage, the block is copied to secondary storage or cached in primary storage before the block is overwritten in primary storage, and the pointer to that block changed to reflect the new location of that block. The snapshot mapping of file system data may also be updated to reflect the changed block(s) at that particular point in time.”);
from the second backup copy and using the data agent, restoring the identified second objects of the production database at the source virtual machine that have changed since the full backup at least by ([0126] “ file system data agent, for example, may handle data files and/or other file system information. If a client computing device 102 has two or more types of data, a specialized data agent 142 may be used for each data type to copy, archive, migrate, and restore the client computing device 102 data.” [0128] “Each data agent 142 may be configured to access data and/or metadata stored in the changes are tracked at the block-level. Upon restore, the information management system 100 reassembles the blocks into files in a transparent fashion” [0326] “After a subsequent software snapshot is taken of the same source file system (e.g., 413 at a later time, e.g., 10 seconds later), module 442 may execute a block-level compare, based on the saved file -block index, to determine whether any blocks in the subsequent software snapshot have changed from the preceding software snapshot; only the changed blocks will be transmitted to media agent 344-1 for transfer to the storage array 304-C. Module 442 also generates metadata about the structure and organization of the source file system (e.g., 413), which metadata may become part of the data that is replicated to LUN, so that the source file system may be rebuilt on restore. For example, the file-block index generated with software snapshot(s) may become part of the metadata that 
implementing a second incremental change to the secondary copy of the production database at the destination virtual machine by replicating the restored second objects, via block-level data replication, to the secondary copy of the production database at the destination virtual machine at least by ([0007] “The present inventors devised systems and methods for block-level incremental replication of a local file system in a source volume/partition to a storage array—replicated as a single logical unit number (LUN) with a single volume/partition corresponding to the source. From the perspective of the storage array, non-native data (e.g., data in a local file system residing in locally-attached storage) may be backed up to a LUN that is native to the storage array and thus available for any number of subsequent LUN-based operations. Enhanced data agents, media agents, and storage manager(s), including replication storage policies, operate in concert with the storage array to execute successive file-system-to-LUN block-level replication jobs to protect the data in 
As per claim 6, claim 1 is incorporated, Iyer further discloses:
wherein the replicating of the restored objects to the secondary copy of the 
production database at the destination virtual machine is part of a live synchronization between the production database at the source virtual machine and the secondary copy of the production database at the destination virtual machine at least by ([0051] “Each virtual machine has one or more virtual disks. The hypervisor typically stores the data of virtual disks in files on the file system of the physical host machine, called virtual machine disk files” [0063] “Primary data 112 according to some embodiments is production data or other “live” data generated by the operating system and/or applications 110 operating on a client computing device 102. The primary data 112 is generally stored on the primary storage device(s)” [0085] “Creating secondary copies can be a challenging task. For instance, there can be hundreds or thousands of client computing devices 102 continually generating large volumes of primary data 112 to be protected.” [0173] “Another type of secondary copy operation is a replication operation. Some types of secondary copies 116 are used to periodically capture images of primary data 112 at particular points in time (e.g., backups, archives, and snapshots). However, it can also be useful for recovery purposes to protect primary data 112 in a more continuous fashion, by replicating the primary data 112 substantially as changes occur. In some cases a replication copy can be a mirror copy, for instance, where changes made to primary data 112 are mirrored or substantially immediately copied to another location (e.g., to secondary storage device(s) 108). By copying each write operation to the replication copy, two storage systems are kept synchronized or substantially synchronized so that they are virtually identical at approximately the same time.”,) and synchronize, backup, restore, replicate operations are done continuously as the changes occur to the primary data.
As per claim 7, claim 1 is incorporated, Iyer further discloses:
after the identifying of the objects of the production database at the source virtual machine that have changed since the initial synchronization, updating by the data agent entries of a changes index associated with the synchronization system to include information representative of the identified objects at least by ([0326] “At block 607, which occurs if the local file system has been previously backed up, only the changed blocks of the software snapshot are transferred to the destination LUN and volume. This incremental transfer operation was described in part in step (ii) of FIG. 4. The transfer is managed by storage manager 340 and/or media agent 344-1, based in part on the block indexing performed during the software snapshot operation(s) (e.g., using a changed block tracking utility to identify and track blocks that change from one software snapshot to the next, etc.).” [0359] “At block 607, which occurs if the local file system has been previously backed up, only the changed blocks of the software snapshot are transferred to the destination LUN and volume. This incremental transfer operation was described in part in step (ii) of FIG. 4. The transfer is managed by storage manager 340 and/or media agent 344-1, based in part on the block indexing performed during the software snapshot operation(s) (e.g., using a changed block tracking utility to identify and track blocks that change from one software snapshot to the next, etc.).”).
As per claim 9, claim 1 is incorporated, Iyer further discloses:
wherein the full backup is performed more frequently than the replicating of the restored objects at least by ([0078] “to enable speedy recovery in case of failure in the primary data 112, a “primary copy” may be stored on the same fast-
As per claim 10, claim 1 is incorporated, Iyer further discloses:
wherein the data agent is specific to the production database at the source virtual machine and runs at the source virtual machine at least by ([0125] “For instance, different individual data agents 142 may be designed to handle Microsoft Exchange data, Lotus Notes data, Microsoft Windows file system data, Microsoft Active Directory Objects data, SQL Server data, SharePoint data, Oracle database data, SAP database data, virtual machines and/or associated data, and other types of data” [0143] “The secondary computing devices 106 on which the media agents 144 operate can be tailored for interaction with associated secondary storage devices 108 and provide fast index cache operation, among other specific tasks. Similarly, the client computing device(s) 102 can be selected to effectively service the applications 110 thereon, in order 
As per claim 21, claim 1 is incorporated, Iyer further discloses:
wherein the objects that are restored are fewer than all the objects that changed since the prior synchronization and the objects that are restored are selected based on a type of object at least by ([0126] “A file system data agent, for example, may handle data files and/or other file system information. If a client computing device 102 has two or more types of data, a specialized data agent 142 may be used for each data type to copy, archive, migrate, and restore the client computing device 102 data.”) and the data type is the type of object which are restored by a data agent for each type; therefore, each data agent restores fewer than all of the objects that changed since an initial synchronization.
As per claim 23, claim 1 is incorporated, Iyer further discloses:
wherein the restored objects that are replicated are selected from and are fewer than all the objects that changed since the prior synchronization at least by ([0171] “By electing to restore primary data 112 from a snapshot taken at a given point in time, users may also return the current file system to the state of the file system that existed when the snapshot was taken” [0310] “At step B, system 300 restores the “primary copy” from LUN 301 to a production setting where it may be accessible to the application 110 that originally generated the data…In the course of the restore operation, LUN 301 may be mounted to client 302-1 and the “primary copy” of data may be restored from the mounted LUN  the version of data at the point in time of the replication job of step A.” [0311] “Thus, step B represents a restore of data that was replicated from file system to LUN according to an illustrative embodiment”) and a point in time restoration restores only data from the point in time of the replication job which does not comprise all of the objects that changed since an initial synchronization.
Regarding claim 27, Iyer discloses:
A synchronization system comprising: one or more hardware processors; a data agent that runs at a source virtual machine, wherein the data agent is specific to a production database that also runs at the source virtual machine at least by ([0007] “The present inventors devised systems and methods for block-level incremental replication of a local file system in a source volume/partition to a storage array…Enhanced data agents, media agents, and storage manager(s), including replication storage policies, operate in concert with the storage array to execute successive file-system-to-LUN block-level replication jobs to protect the data in the local file system“ [0049] “computing devices can include one or more virtual machine(s) running on a physical host computing device (or “host machine”) operated by the organization. As one example, the organization may use one virtual machine as a database server and another virtual machine as a mail server, both virtual machines operating on the same host machine” [0051] “Each virtual machine has one or more virtual can be implemented in one or more virtual machines, rather than in dedicated computer hardware systems and/or computing devices. Likewise, the data repositories shown can represent physical and/or logical data storage, including, for example, storage area networks or other distributed storage systems.”) and the database that runs at a source virtual machine is primary storage device 104 which can be implemented within a virtual machine while the secondary copy of the database at a destination virtual machine is the secondary copies at the secondary storage device 108 which can also be implemented within a virtual machine and are shown in at least Fig. 1A; therefore, the data agent that runs at a source virtual machine and is specific to the database is data agent 142 which is associated with primary storage device 104, as shown in Fig. 1C, which can be implemented within a virtual machine, as aforementioned;
a changes index maintained by the data agent, which indicates objects that have changed in the production database since a preceding time at least by ([0137] “The media agent database 152 can include, among other things, an index 153 (see, e.g., FIG. 1C), which comprises information generated during secondary copy operations and other storage or information management operations. The index 153 provides a media agent 144 or other component with a fast and efficient mechanism for locating secondary copies 116 or other data stored in the secondary storage devices 108. In some cases, the index 153 does not form a part of and is instead separate from the media agent database 152.” [0326] “At block 607, which occurs if the local file system has been previously changed block tracking utility to identify and track blocks that change from one software snapshot to the next, etc.).”) and the catalog of objects is the changed block tracking utility;
wherein the synchronization system is configured to: using the data agent, generate a backup copy of the production database at least by ([0079] “For example, in one embodiment a disk array capable of performing hardware snapshots stores primary data 112 and creates and stores hardware snapshots of the primary data 112 as secondary copies 116, e.g., “primary copies.” Secondary copies 116 may be stored in relatively slow and/or low cost storage (e.g., magnetic tape). A secondary copy 116 may be stored in a backup” [0123] “the data agent 142 may take part in performing data storage operations such as 
wherein the data agent is configured to: identify in the changes index objects of the production database that have changed since prior synchronization of the production database with a secondary copy of the production database that runs at a destination virtual machine at least by ([0078] “a “primary copy” may be stored on the same fast-access storage device as the primary data itself, e.g., as a snapshot on storage device 104.”, [0079] “a disk array capable of performing hardware snapshots stores primary data 112 and creates and stores hardware snapshots of the primary data 112 as secondary copies 116, e.g., “primary copies.” Secondary copies 116 may be stored in relatively slow and/or low cost storage (e.g., magnetic tape). A secondary copy 116 may be stored in a backup or archive forma”, [0125]-[0126], [0128], [0159] “[0159] “In the case of a block-level backup, files are broken into constituent blocks, and changes are tracked at the block-level. Upon restore, the information management system 100 reassembles the blocks into files in a transparent fashion”, [0138], [0170] “An initial snapshot may use only a small amount of disk space needed to record a mapping or other data structure representing or otherwise tracking the blocks that correspond to the current state of the file system…Furthermore, when files are modified, typically only the pointers which map to blocks are copied, not the blocks themselves. In some the pointer to that block changed to reflect the new location of that block. The snapshot mapping of file system data may also be updated to reflect the changed block(s) at that particular point in time.”) and the changes to blocks are identified based on pointers (metadata) which are updated and indexed, as described in [0138], when a block is changed within primary storage and copied to secondary storage before being overwritten; wherein data agents can be used to perform backup, migration, and data recovery as detailed in at least [0125]-[0126], [0128];
wherein the synchronization system is further configured to: using the data agent, restore the identified objects according to a synchronization schedule provided in an information management policy associated with the production database at least by ([0113] “The storage manager database 146 may maintain the information management policies 148 and associated data, although the information management policies 148 can be stored in any appropriate location. For instance, an information management policy 148 such as a storage policy may be stored as metadata in a media agent database 152 or in a secondary storage device 108 (e.g., as an archive copy) for use in restore operations or other information management operations” [0126] “ file system data agent, for example, may handle data files and/or other file system information. If a client computing device 102 has two or more types of data, a specialized data agent 142 may be used for each data type to copy, archive, migrate, and restore 
wherein the information management policy is a collection of setting or preferences for performing information management operations on one or more virtual machines or databases assigned to the information management policy at least by ([0116] “The jobs agent 156 in some information management policies 148 to determine when and how to initiate and control secondary copy and other information management operations, as will be discussed further.” [0217] “Another type of information management policy 148 is a scheduling policy, which specifies when and how often to perform operations. Scheduling parameters may specify with what frequency (e.g., hourly, weekly, daily, event-based, etc.) or under what triggering conditions secondary copy or other information management operations will take place. Scheduling policies in some cases are associated with particular components, such as particular logical groupings of data associated with a storage policy (e.g., a sub-client), client computing device 102, and the like. In one configuration, a separate scheduling policy is maintained for particular logical groupings of data on a client computing device 102. The scheduling policy specifies that those logical groupings are to be moved to secondary storage devices 108 every hour according to storage policies associated with the respective sub-clients.” [0221] “While the above types of information management policies 148 have been described as separate policies, one or more of these can be generally combined into a single information management policy 148. For instance, a storage policy may also include or otherwise be associated with one or more scheduling, audit, or 
schedules or other timing information, e.g., specifying when and/or how often to perform information management operations; the type of copy 116 (e.g., type of secondary copy) and/or copy format (e.g., snapshot, backup, archive, HSM, etc.); a location or a class or quality of storage for storing secondary copies 116 (e.g., one or more particular secondary storage devices 108);”),
and wherein the information management policy also specifies a backup schedule for performing the full backup of the production database at least by ([0155] “A full backup (or “standard full backup”) in some embodiments is generally a complete image of the data to be protected.” [0244] “The exemplary storage policy 148A includes backup copy preferences (or rule set) 160, disaster recovery copy preferences rule set 162 …The backup copy rule set 160 further specifies that the backup operation will be written to the disk library 108A, and designates a particular media agent 144A to convey the data to the disk library 108A. Finally, the backup copy rule set 160 specifies that backup copies created according to the rule set 160 are scheduled to be generated on an hourly basis and to be retained for 30 days. In some other embodiments, scheduling information is not included in the storage policy 148A, and is instead specified by a separate scheduling policy.”);
and use block-level replication to implement an incremental change to the secondary copy of the production database by replicating the restored objects thereto at least by ([0007] “The present inventors devised systems and block-level incremental replication of a local file system in a source volume/partition to a storage array—replicated as a single logical unit number (LUN) with a single volume/partition corresponding to the source. From the perspective of the storage array, non-native data (e.g., data in a local file system residing in locally-attached storage) may be backed up to a LUN that is native to the storage array and thus available for any number of subsequent LUN-based operations. Enhanced data agents, media agents, and storage manager(s), including replication storage policies, operate in concert with the storage array to execute successive file-system-to-LUN block-level replication jobs to protect the data in the local file system” [0009] “According to the illustrative embodiment, the data transfers in the file-system-to-LUN replication job(s) are block-level data transfers, rather than being managed as individual file transfers. By replicating local file system data as a LUN, the illustrative system thus integrates the replicated file system data with other available LUN-based operations involving the storage array, such as back up to a secondary disk and/or to tape, mount LUN to another client computer, etc” [0344] “At step (ii), data agent 342-1 processes software snapshot 413, as described earlier, to prepare the data for transport to another storage device in a format consistent with LUN storage, in an operation that may comprise developing key metadata about the underlying file system, such as the type of file system, the size of the volume that it occupies, etc. Further, media agent 344-1 transfers the blocks of software snapshot 413 from local storage (e.g., 104-1) to centralized storage array 304-C, and particularly to destination LUN 414 thereon. On subsequent file-system-to-LUN 
Iyer fails to disclose “wherein the changes index is based on a catalog, managed by the production database, of objects that have changed within the database”
However, Deshmukh teaches above limitation at least by ([0054] “FIG. 6A is a flowchart that illustrates a process for determining which units of data to send to a media server for backup, according to one embodiment. The process begins at 605 by determining if a full backup should be started. If so, at 610, the process determines changed virtual machine data (e.g., by accessing changed block tracker 135). At 615, the process obtains the changed virtual machine data (e.g., from local storage 220 and/or hypervisor 120). At 620, the process obtains state file information, and at 625, determines which data units to send to backup module 340 (e.g., based on the data units already in original full backup image 155 as indicated by state file information).”) and the changed block tracker (catalog) is managed by the database of the virtual machine (database of source virtual machine) from which the catalog (changes index) is updated via the accelerator module and the media server which interface the changed block tracker and the catalog on the master server as shown in at least Fig. 3;
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Deshmukh into the teaching of Iyer because they similarly disclose  Iyer to further include the full backups of virtual machine databases as in Deshmukh to provide redundancy for virtual machine storage.
As per claim 28, claim 27 is incorporated, Iyer further discloses:
wherein the backup copy is a full backup copy at least by ([0155] “Backup operations can include full backups, differential backups, incremental backups, “synthetic full” backups, and/or creating a “reference copy.” A full backup (or “standard full backup”) in some embodiments is generally a complete image of the data to be protected.”);
wherein the synchronization system is further configured to: using the data agent, generate a subsequent backup copy of the production database after the full backup copy is generated at least by ([0085] “Creating secondary copies can be a challenging task. For instance, there can be hundreds or thousands of client computing devices 102 continually generating large volumes of primary data 112 to be protected.” [0173] “Another type of secondary copy operation is a replication operation. Some types of secondary copies 116 are used to periodically capture images of primary data 112 at particular points in time (e.g., backups, archives, and snapshots). However, it can also be useful for recovery purposes to protect primary data 112 in a more continuous fashion, by replicating the primary data 112 substantially as changes occur. In some cases a replication copy can be a mirror copy, for instance, where changes made to primary data 112 are mirrored or substantially immediately copied to another location (e.g., to secondary storage device(s) 108). By copying each write operation to the replication copy, two storage systems are kept synchronized or substantially synchronized so that they are virtually identical at approximately the same time.”,) and synchronize, backup, restore, replicate operations are done continuously as the changes occur to the primary data;
wherein the data agent is further configured to: identify in the changes index second objects of the production database that have changed since the full backup copy was generated at least by ([0137] “The media agent database 152 can include, among other things, an index 153 (see, e.g., FIG. 1C), which comprises information generated during secondary copy operations and other storage or information management operations. The index 153 provides a media agent 144 or other component with a fast and efficient mechanism for locating secondary copies 116 or other data stored in the secondary storage devices 108. In some cases, the index 153 does not form a part of and is instead separate from the media agent database 152.” [0326] “At block 607, which occurs if the local file system has been previously backed up, only the changed blocks of the software snapshot are transferred to the destination LUN and volume. This incremental transfer operation was described in part in step (ii) of FIG. 4. The transfer is managed by storage manager 340 and/or media agent 344-1, based in part on the block indexing performed during the software snapshot operation(s) (e.g., using a changed block tracking utility to identify and track blocks that change from one software snapshot to the next, etc.).” [0359] “At block 607, which occurs if the local file system has been previously backed changed block tracking utility to identify and track blocks that change from one software snapshot to the next, etc.).”);
wherein the system is further configured to: using the data agent, restore the identified second objects from the subsequent backup copy, at least by ([0126] “ file system data agent, for example, may handle data files and/or other file system information. If a client computing device 102 has two or more types of data, a specialized data agent 142 may be used for each data type to copy, archive, migrate, and restore the client computing device 102 data.” [0128] “Each data agent 142 may be configured to access data and/or metadata stored in the primary storage device(s) 104 associated with the data agent 142 and process the data as appropriate. For example, during a secondary copy operation, the data agent 142 may arrange or assemble the data and metadata into one or more files having a certain format (e.g., a particular backup or archive format) before transferring the file(s) to a media agent 144 or other component. The file(s) may include a list of files or other metadata. Each data agent 142 can also assist in restoring data or metadata to primary storage devices 104 from a secondary copy 116. For instance, the data agent 142 may operate in conjunction with the storage manager 140 and one or more of the media agents changes are tracked at the block-level. Upon restore, the information management system 100 reassembles the blocks into files in a transparent fashion” [0326] “After a subsequent software snapshot is taken of the same source file system (e.g., 413 at a later time, e.g., 10 seconds later), module 442 may execute a block-level compare, based on the saved file -block index, to determine whether any blocks in the subsequent software snapshot have changed from the preceding software snapshot; only the changed blocks will be transmitted to media agent 344-1 for transfer to the storage array 304-C. Module 442 also generates metadata about the structure and organization of the source file system (e.g., 413), which metadata may become part of the data that is replicated to LUN, so that the source file system may be rebuilt on restore. For example, the file-block index generated with software snapshot(s) may become part of the metadata that accompanies the replicated blocks. Baseline and incremental transfers of the software snapshot blocks is described in a subsequent figure” [0359] “At block 607, which occurs if the local file system has been previously backed up, only the changed blocks of the software snapshot are transferred to the destination LUN and volume. This incremental transfer operation was described in part in step (ii) of FIG. 4. The transfer is managed by storage manager 340 and/or media agent 344-1, based in part on the block indexing performed during the software snapshot operation(s) (e.g., using a changed block tracking utility to identify and track blocks that change from one software snapshot to the next, etc.).”);
use block-level replication to implement a subsequent incremental change to the secondary copy of the production database by replicating the restored second objects thereto at least by ([0007] “The present inventors devised systems and methods for block-level incremental replication of a local file system in a source volume/partition to a storage array—replicated as a single logical unit number (LUN) with a single volume/partition corresponding to the source. From the perspective of the storage array, non-native data (e.g., data in a local file system residing in locally-attached storage) may be backed up to a LUN that is native to the storage array and thus available for any number of subsequent LUN-based operations. Enhanced data agents, media agents, and storage manager(s), including replication storage policies, operate in concert with the storage array to execute successive file-system-to-LUN block-level replication jobs to protect the data in the local file system” [0009] “According to the illustrative embodiment, the data transfers in the file-system-to-LUN replication job(s) are block-level data transfers, rather than being managed as individual file transfers. By replicating local file system data as a LUN, the illustrative system thus integrates the replicated file system data with other available LUN-based operations involving the storage array, such as back up to a secondary disk and/or to tape, mount LUN to another client computer, etc” [0344] “At step (ii), data agent 342-1 processes software snapshot 413, as described earlier, to prepare the data for transport to another storage device in a format consistent with LUN storage, in an operation that may comprise developing key metadata about the underlying file system, such as the type of file system, the 
As per claim 30, claim 27 is incorporated, Iyer further discloses:
wherein the incremental change to the secondary copy of the production database is part of a live synchronization between the production database at the source virtual machine and the secondary copy of the production database at the destination virtual machine at least by ([0085] “Creating secondary copies can be a challenging task. For instance, there can be hundreds or thousands of client computing devices 102 continually generating large volumes of primary data 112 to be protected.” [0173] “Another type of secondary copy operation is a replication operation. Some types of secondary copies 116 are used to periodically capture images of primary data 112 at particular points in time (e.g., backups, archives, and snapshots). However, it can also be useful for recovery purposes to protect primary data 112 in a more continuous fashion, by replicating the primary data 112 substantially as changes occur. In some cases a replication copy can be a mirror copy, for instance, where changes made to primary data 112 are mirrored or substantially immediately copied to another location (e.g., to secondary storage device(s) 108). By copying each write 
As per claim 31, claim 27 is incorporated, Iyer further discloses:
wherein the block-level replication comprises objects from a plurality of backup copies of the production database, including the backup copy at least by ([0158] “Synthetic full backups generally consolidate data without directly backing up data from the client computing device. A synthetic full backup is created from the most recent full backup (i.e., standard or synthetic) and subsequent incremental and/or differential backups. The resulting synthetic full backup is identical to what would have been created had the last backup for the subclient been a standard full backup. Unlike standard full, incremental, and differential backups, a synthetic full backup does not actually transfer data from a client computer to the backup media, because it operates as a backup consolidator. A synthetic full backup extracts the index data of each participating subclient. Using this index data and the previously backed up user data images, it builds new full backup images, one for each subclient. The new backup images consolidate the index and user data stored in the related incremental, differential, and previous full backups, in some embodiments creating an archive file at the subclient level.” [0160] “Similar to backup operations, the other types of secondary copy operations described herein can also be implemented at either the volume-level, file-level, or block-level.”).

Claims 3, 22, 24, 26, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Iyer (US 2016/0004721) in view of Deshmukh (US 2017/0004047) and further in view of Novick (US 2014/0310245).
As per claim 3, claim 1 is incorporated, Iyer further discloses:
wherein identifying the objects of the production database that have changed since the prior synchronization includes identifying …tables of the production database that have changed since the initial synchronization at least by ([0170] “when files are modified, typically only the pointers which map to blocks are copied, not the blocks themselves. In some embodiments, for example in the case of “copy-on-write” snapshots, when a block changes in primary storage, the block is copied to secondary storage or cached in primary storage before the block is overwritten in primary storage, and the pointer to that block changed to reflect the new location of that block. The snapshot mapping of file system data may also be updated to reflect the changed block(s) at that particular point in time.”) and the tables of the database that have changed are the mappings of the snapshots containing pointers to the blocks;
Iyer, Deshmukh fail to disclose “append-only tables”
However, Novick teaches the above limitations at least by ([0026] “Append-only and other additive table partitions are restored from the most recent incremental backup in which each was backed up, or if not included in any incremental backup since the last full backup they are restored from the last full backup”).
 prior to the effective filing date of the claimed invention to incorporate the teaching of Novick into the teaching of Iyer, Deshmukh because the references similarly disclose database backup and/or recovery. Consequently, one of ordinary skill in the art would be motivated to modify the system as in the combination of references to further include read-only tables as in Novick in order to prevent potential corruption during backup and restore operations.
As per claim 22, claim 21 is incorporated, Iyer, Deshmukh fail to disclose “wherein the type of object selected to be restored is an append-only table of the  production database”
However, Novick teaches the above limitation at least by ([0026] “Append-only and other additive table partitions are restored from the most recent incremental backup in which each was backed up, or if not included in any incremental backup since the last full backup they are restored from the last full backup”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Novick into the teaching of Iyer, Deshmukh because they similarly disclose backup and restore operations. Consequently, one of ordinary skill in the art would be motivated to further modify the systems as in the combination of references to further include the restoring of append-only tables in Novick in order to ensure that only uncorrupted data is restored.
As per claim 24, claim 23 is incorporated, Iyer further discloses:
wherein the restored objects are selected based on a type of object at least by ([0126] “A file system data agent, for example, may handle data files and/or other file system information. If a client computing device 102 has two or more types of data, a specialized data agent 142 may be used for each data type to copy, archive, migrate, and restore the client computing device 102 data.”),
and the type of object selected to be replicated…at least by ([0123] “For instance, the data agent 142 may take part in performing data storage operations such as the copying, archiving, migrating, and/or replicating of primary data 112 stored in the primary storage device(s) 104.” [0173] “Some types of secondary copies 116 are used to periodically capture images of primary data 112 at particular points in time (e.g., backups, archives, and snapshots).”);
the production database at least by ([0063] “Primary data 112 according to some embodiments is production data or other “live” data generated by the operating system and/or applications 110 operating on a client computing device 102. The primary data 112 is generally stored on the primary storage device(s) 104”).
Iyer, Deshmukh fail to disclose “…is an append-only table of the… database”
However, Novick teaches the above limitation at least by ([0026] “Append-only and other additive table partitions are restored from the most recent incremental backup in which each was backed up, or if not included in any incremental backup since the last full backup they are restored from the last full backup”).
 prior to the effective filing date of the claimed invention to incorporate the teaching of Novick into the teaching of Iyer, Deshmukh because they similarly disclose backup and restore operations. Consequently, one of ordinary skill in the art would be motivated to further modify the systems as in the combination of references to further include the restoring of append-only tables in Novick for replication as in Iyer, from the combination of references, in order to ensure that only uncorrupted data is restored and replicated.
As per claim 26, claim 1 is incorporated, Iyer further discloses:
the production database at least by ([0063] “Primary data 112 according to some embodiments is production data or other “live” data generated by the operating system and/or applications 110 operating on a client computing device 102. The primary data 112 is generally stored on the primary storage device(s) 104”).
Iyer, Deshmukh fail to disclose “wherein the … database is characterized by a massively parallel processing architecture”
However, Novick teaches the above limitation at least by ([0016] “An approach to performing an at least partly incremental backup of a massively parallel processing (MPP) or other large-scale distributed database is disclosed”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Novick into the teaching of Iyer, Deshmukh because they similarly 
As per claim 29, claim 27 is incorporated, Iyer further discloses:
wherein the data agent is configured to: at least by ([0123] “the data agent 142 may take part in performing data storage operations such as the copying, archiving, migrating, and/or replicating of primary data 112 stored in the primary storage device(s) 104.”);
the production database at least by ([0063] “Primary data 112 according to some embodiments is production data or other “live” data generated by the operating system and/or applications 110 operating on a client computing device 102. The primary data 112 is generally stored on the primary storage device(s) 104”).
Iyer, Deshmukh fail to disclose “identify append-only tables of the … database that have changed since the initial synchronization when identifying the objects that have changed”
However, Novick teaches the above limitation at least by ([0021] “For append-only and/or column-oriented tables, table partitions are backed up selectively to include only those tables (partitions) that have been modified since the last backup (306).” [0022] “FIG. 4 is a flow chart illustrating an embodiment of a process to selectively back up table partitions that have changed since the last backup. In some embodiments, step 306 of FIG. 3 includes the process of FIG. append-only (or other additive) table state information (e.g., number of rows) and metadata indicating the timestamp of the most recent of at least certain selected operations with respect to such tables, e.g., TRUNCATE, ALTER TABLE, and DROP & CREATE table operations, are gathered (402).”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Novick into the teaching of Iyer, Deshmukh because they similarly disclose backup and restore operations. Consequently, one of ordinary skill in the art would be motivated to further modify the systems as in the combination of references to further include the identifying of append-only tables as in Novick in order to only backup uncorrupted data.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Iyer (US 2016/0004721) in view of Deshmukh (US 2017/0004047) and further in view of Siebel (US 2017/0006135).
As per claim 25, claim 1 is incorporated, Iyer further discloses:
the production database at least by ([0063] “Primary data 112 according to some embodiments is production data or other “live” data generated by the operating system and/or applications 110 operating on a client computing device 102. The primary data 112 is generally stored on the primary storage device(s) 104”).
Iyer, Deshmukh fail to disclose “wherein the… database is based on PostgreSQL”
 Siebel teaches the above limitation at least by ([0173] “In one embodiment, the relational data store 414 includes a fully integrated relational PostgreSQL database”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Siebel into the teaching of Iyer, Deshmukh because they similarly disclose backup and restore operations. Consequently, one of ordinary skill in the art would be motivated to further modify the systems as in the combination of references to further include PostgreSQL databases in order to provide a fully integrated, powerful, and open source object-relational database management system.

Response to Arguments
The following is in response to the amendment filed on 03/02/21.
Applicant’s arguments have been carefully and respectfully considered but are not persuasive.
Regarding 35 USC 103, on pg. 8, applicant argues that the “information management policy” feature recited in the amended claims, is not disclosed in cited prior art references, alone or in combination.
In response to the preceding argument, examiner respectfully submits that Iyer discloses the claimed information management policy, in detail, at least in [0111]-[0113], [0116], [0216]-[0230].
	
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P BARTLETT whose telephone number is (469)295-9085.  The examiner can normally be reached on M-Th 11:30-8:30, F 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/WILLIAM P BARTLETT/Examiner, Art Unit 2169                                                                                                                                                                                                        
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169